2 Cal. App. 2d 619 (1934)
ETHEL M. DeBOLT, Petitioner,
v.
THE SUPERIOR COURT OF LOS ANGELES COUNTY et al., Respondents.
Civ. No. 9983. 
California Court of Appeals. Second Appellate District, Division Two.  
December 5, 1934.
 Charles M. Easton and Palmyra Pressly for Petitioner.
 David W. Richards and Henry F. Poyet for Respondents.
 Stephens, P. J.
 [1] One of the defendants in an action which was decided adversely to her seeks by a petition in mandamus to have restored to her bill of exceptions upon appeal matters stricken therefrom by the trial court. Section 652 of the Code of Civil Procedure prescribes the procedure to be taken in such a case.
 A peremptory writ denied.
 Crail, J., and Scott, J., pro tem., concurred.